Per curiam:
Samuel D. Martin’s inmate account is currently subject to the Missouri Incarceration Reimbursement Act. He seeks to set aside the original judgment as void under Rule 74.06(b)(4). The trial court held that jurisdiction was proper in the original judgment and that adequate due process was afforded. Martin brings this appeal to challenge the trial court’s denial of his motion to set aside the previous judgment. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).